Citation Nr: 0528989	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  03-26 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a greater initial rating than 40 percent 
for a low back disability with left leg radiculopathy.  

2.  Entitlement to a greater initial rating than 10 percent 
for a left toe disability.

3.  Entitlement to a greater initial rating than 10 percent 
for bilateral pes planus.  

4.  Entitlement to a greater initial rating than 20 percent 
for a left hip disability.  

5.  Entitlement to service connection for a psychiatric 
disability.  

6.  Entitlement to service connection for a left leg 
disability, to include as secondary to the service-connected 
left hip disability.  

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at law


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from April 2000 to 
December 2001. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska , which granted the veteran service connection for a 
low back disability and assigned a 10 percent rating, and 
denied service connection for an adjustment disorder.  

The appeal also arises from a January 2003 rating decision 
which granted service connection for a left toe disability 
and bilateral pes planus, assigning 10 percent ratings for 
both disabilities.  In a January 2003 rating decision, the RO 
also increased the veteran's low back rating to 40 percent.  

The appeal also arises from a May 2003 rating decision which 
granted service connection for a left hip disability and 
assigned a 10 percent rating, and denied a TDIU.  In an 
August 2003 rating decision, the RO increased the veteran's 
left hip rating to 20 percent disabling.  

The appeal also arises from an April 2005 rating decision 
which denied service connection for a left leg disability as 
secondary to the veteran's left hip disability.  

In an August 2003 rating decision, the RO granted granted 
service connection for left L4 radiculopathy, but included it 
with the service-connected low back disability rating.  


FINDINGS OF FACT

1.  The veteran does not have a diagnosed left leg 
disability.  

2.  The veteran does not have a current psychiatric 
disability.  

3.  Throughout the period from the grant of service 
connection to the present, the veteran has not had ankylosis 
of the lumbar spine.  

4.  Throughout the period from the grant of service 
connection to the present, even when considering pain on 
motion (even during flare-ups), weakened movement, excess 
fatigability, and incoordination, the veteran has not had the 
equivalent of persistent symptoms compatible with sciatic 
neuropathy with characteristic pain as well as demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings.  

5.  The veteran has not had incapacitating episodes in his 
low back having a total duration of at least 6 weeks during 
the past 12 months.  

6.  Throughout the period from the grant of service 
connection to the present, the veteran has not had mild 
neurological symptomatology associated with his low back 
disability.  

7.  Throughout the period from the grant of service 
connection to the present, the veteran's pes planus has not 
been severe; he has not had objective evidence of a marked 
deformity, has not had pain on manipulation and use, and has 
not had swelling or callosities.  

8.  Throughout the period from the grant of service 
connection to the present, the veteran's left toe disability 
has been manifested by pain on movement; producing no more 
than moderate impairment.

9.  Throughout the period from the grant of service 
connection to the present, even when considering pain on 
motion (even during flare-ups), weakened movement, excess 
fatigability, and incoordination, the veteran has not had 
flexion of the left thigh (or its equivalent) limited to 20 
degrees.  

10.  The veteran's service-connected disabilities do not 
prevent him from securing and following substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred or aggravated in 
active service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 
3.303, 3.310(a) (2004).

2.  A left leg disorder was not incurred or aggravated in 
active service, and was not proximately due to, the result 
of, or aggravated by the service-connected left hip 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2004).  

3.  The initial 40 percent rating assigned for a low back 
disability with left leg radiculopathy is appropriate.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5291, 5292, 5293, 5295 (2002); 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5235 to 5243 (2004).  

4.  The requirements for an initial rating higher than 10 
percent for bilateral pes planus are not met for any point 
during the entire rating period.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71(a), 
Diagnostic Code 5276 (2004).  

5.  The requirements for an initial rating higher than 10 
percent for a left toe disability have not been met. 38 
U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.71(a), Diagnostic Code 5284 (2004).

6.  The requirements for an initial rating higher than 20 
percent for bursitis of the left hip are not met for any 
point during the entire rating period.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71(a), 
Diagnostic Codes 5019, 5252 (2004).  

7.  The requirements for a TDIU rating have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated April 2005, the RO informed the 
veteran what information and evidence he would have to submit 
in order to prove his claims for service connection, 
increased ratings, and a TDIU.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  The April 2005 letter 
informed the veteran that the RO would obtain any medical 
records from Federal agencies that he told the RO about.  It 
also informed him that the RO would request any private 
medical records if the veteran completed an enclosed VA Form 
21-4142.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The April 
2005 letter told the veteran to tell the RO about any 
additional information or evidence that he wanted the RO to 
get, and asked the veteran to complete the enclosed VA Form 
21-4142s, showing the dates and places where he had received 
treatment for the disabilities for which he was claiming 
service connection as well as increased ratings.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  The April 2005 letter asked the veteran to send any 
evidence in his possession that pertained to his claim  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notices prior to the initial unfavorable 
decision in April 2002, January 2003, and May 2003, it is 
determined that he is not prejudiced by such failure.  VA has 
consistently asked the veteran for information about where 
and by whom he was treated for the conditions for which he is 
seeking service connection and increased ratings throughout 
the period his claim was in appellate status.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the April 2005 VCAA letter.  Following that 
letter, the development of the claim continued, and, in April 
2005, the claims were reviewed and the veteran was sent a 
supplemental statement of the case.   As a result, the 
veteran was provided the required notices and he was afforded 
an opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Furthermore, the 
veteran has not contended that he was prejudiced by the 
timing of the notices contained in the April 2005 VCAA 
letter.  Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 
14, 2005).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.




Background

Service medical records do not show that the veteran was seen 
for any left leg disorders.  He was seen in October 2001 by a 
psychiatrist.  The examiner noted that the veteran had 
passive suicidal ideation, but denied a plan and intent.  The 
examiner's assessment was rule out adjustment disorder with 
anxiety and depression on Axis I, and paranoid personality 
traits, rule-out paranoid personality disorder on Axis II.  
At the veteran's separation examination in November 2001, the 
examiner diagnosed him with an adjustment disorder on Axis 
II, and a paranoid personality disorder on Axis II.  

The veteran underwent a VA examination for his spine in 
February 2002.  The veteran continued to get low back pain on 
a weekly basis.  He got stiffness and weakness in the lower 
back and treatment included Ibuprofen which he said helped.  
Flareups occurred with activity and could last up to an hour 
and he would have to stop his activity.  He had difficulty 
performing his job because he had a hard time lifting.  
Examination showed the veteran could forward flex from 0 to 
80 degrees, and posteriorly extend it from 0 to 20 degrees, 
laterally flex the trunk from 0 to 25 degrees in both 
directions, and laterally rotate the trunk from 0 to 30 
degrees in both directions.  Initially these range of motions 
exercises were not painful, but when he did them repeatedly 
they did become painful.  Most of the discomfort was located 
over the left lower paravertebral area near the sacroiliac 
joint.  He denied any radiating type symptoms.  Diagnosis was 
episodes of mechanical low back strain.  Regarding DeLuca vs. 
Brown factors, the veteran's pain started when he reached 40 
degrees.  He exhibited mild to moderate pain, mild weakness, 
but no incoordination of the lower back.  he exhibited mild 
fatigability, as the back became painful and somewhat tired.  

The veteran underwent a VA psychiatric examination in 
February 2002.  Diagnosis was adjustment disorder with 
anxious and depressed mood, now resolved; history of paranoid 
personality.  On Axis IV, the examiner wrote moderate 
stressors related to financial problems and potential loss of 
health coverage.  The examiner assigned a GAF score of 90 
indicating that the adjustment disorder had resolved itself.  
The veteran was not showing any signs of psychiatric problems 
at the current time.  The examiner commented that the 
adjustment disorder related to the veteran's stressors he was 
experiencing on active-duty had resolved.  

The veteran underwent a VA examination in December 2002.  An 
MRI showed a very mild circumferential disk bulge.  Due to 
the minimal findings, this was most likely not clinically 
significant.  Plain x-rays showed a grade I retrolisthesis of 
L5 on S1 and scoliosis at L3.  The veteran was currently 
unemployed and had been unable to find work since April due 
to what he says were back problems.  He was doing some part-
time security work.  Regarding his feet, he stated that there 
was pain in the left great toe once or twice a month.  There 
was no discomfort in the arch and no discomfort in the right 
foot.  He had left leg pain that sometimes went down into the 
left foot, but this was related to the back.  He was having 
pain everyday in his back.  It was in the lower left part of 
the back and radiated down the left leg and occasionally the 
right leg.  He had had some tingling and tenderness in the 
left hip.  He used a cane about twice a month.  He went to 
the emergency room because of severe back pain.  He could 
only stand for about four hours maximum.  

Examination showed that there was marked tenderness in the 
lumbar spine and paraspinous muscle tenderness in the lumbar 
and mid-thoracic area.  There was some muscle spasm in the 
paraspinous muscles.  Range of motion showed forward flexion 
which stopped at 20 degrees because of pain, extension to 10 
degrees with pain, left lateral flexion 18 degrees with pain, 
right lateral flexion 12 degrees with pain, and right and 
left rotation about 4 degrees with pain.  Muscle tone, 
strength, and bulk in the lower extremities appeared grossly 
normal.  There was tenderness laterally in the upper thigh.  
With regard to the feet, there was limitation of motion in 
the IP joint in the left and flexion at the IP joint was 70 
degrees on the right compared with 14 degrees on the left.  
Re. the MCP joint, he had limited motion extension to flexion 
20 degrees in the great toe on the right compared with 48 
degrees in the great toe on the left.  There was tenderness 
in the IP and MCP joints on palpation in the left great toe 
and this was accompanied with wincing.  There was no 
tenderness anywhere else in the foot other than the MCP and 
IP joints in the left great toe.  The veteran could stand on 
his heels and toes on either foot without difficulty.  Deep 
tendon reflexes were 2+ and symmetric.  Sensation was grossly 
intact in the lower extremities.  Straight leg raising was 
positive reproducing the veteran's back pain and radicular 
pain down the leg.  

Under diagnoses, the examiner wrote that the veteran had 
bilateral pes planus, but that it was asymptomatic now that 
the veteran was not wearing combat boots.  The examiner also 
wrote that the veteran had chronic back pain with mild disk 
disease per MRI and retrolisthesis L5-S1 on plain x-ray.  The 
examiner also commented that the veteran had new left leg 
symptoms probably representing radicular pain from the back, 
or possibly muscle or ligamentous train in the hip due to 
gait disturbance from the back pain.  The examiner opined 
that the left leg pain was not related to the femur fracture 
or the foot problems.  There was some tenderness in the 
lateral thigh, but this was soft tissue and unrelated to the 
previous fracture.  Regarding the left toe, the examiner 
stated that left toe symptoms were intermittent.  

The veteran underwent a VA examination in January 2003.  The 
veteran described low back pain with radiation to his left 
thigh, which occasionally woke him from sleep.  He stated 
that his low back pain was not constant.  It occurred about 
once to twice per week.  Flare-ups were caused by increasing 
activity.  The anti-inflammatory medication was somewhat 
helpful.  He stated that he could walk about one mile and no 
further because of low back pain.  The veteran had been 
unemployed, but was now starting his own auto-detailing 
business.  His back pain somewhat limited his duty 
requirements in detailing cars.  Examination showed limited 
forward flexion.  The veteran was able to go to approximately 
45 degrees and no further secondary to pain.  Extension was 
to 30 degrees.  He had rotation to 40 degrees bilaterally.  
He had lateral bending to 30 degrees bilaterally.  The 
veteran walked with a mild antalgic gait.  He had a negative 
straight leg test.  He denied any pain below his knees.  

Range of motion of the hips showed was from 100 degrees of 
hip flexion, and 60 degrees of external rotation, and 15 
degrees of internal rotation bilaterally.  Knee range of 
motion was from full extension to 125 degrees of flexion 
bilaterally.  His knees had no effusion.  The ligaments were 
stable.  He had a negative anterior drawer, posterior drawer, 
and Lachman examination.  He had no joint line tenderness, 
and his McMurray examination was normal.  The veteran had 
mild pes planus bilaterally, but his feet were supple and he 
had full motion in his ankles and feet bilaterally.  

Diagnoses were left healed femur fracture; mechanical low 
back pain without evidence of radicular symptoms; and left 
distal femoral cystic lesion, cannot rule out neoplastic 
process.  The examiner commented that the veteran's left leg 
pain was coming from his back.  He stated that the pain 
radiated from his left flank and traveled down to the 
proximal thigh.  He had no pain below the knees.  Range of 
motion at the left hip and left knee were normal and 
comparable to the opposite side.  The veteran's pain was 
activity-related.  The x-ray findings looked benign.  

The veteran underwent a VA neurological examination in 
January 2003.  He reported that he had paresthesias on 
lateral aspect of the left thigh.  He reported that the left 
lower extremity was much weaker than the right.  Sensation 
was intact in the bilateral lower extremities.  Strength was 
decreased in the left lower extremity.  It was 4/5 in the 
ankle, dorsiflexion, and plantar flexion, as well as knee 
extension and flexion.  The low back was tender to palpation, 
and the veteran was tender to palpation over the left greater 
trochanter.  X-rays showed a grade I spondylolisthesis.  
Impression was a left L4 radiculopathy with grade 1 
spondylolisthesis at L5-S1.  

The veteran underwent a VA examination in April 2003.  
Radiculopathy symptoms had been mentioned in the veteran's 
clinical records.  He got pain and weakness in the left hip, 
and said the left hip locked up and gave out daily, but gave 
way more that it locked up.  Treatment included Ibuprofen 
which helped.  Flare-ups occurred with cold weather and 
activity and could last a few days.  The veteran stated that 
he last worked a year ago doing security work, but had to 
stop because of his back.  He used no crutches, braces, or 
special shoes, but occasionally used a cane.  He said he 
never had any surgery or injury to the left hip.  He stated 
that he was right-handed.  Examination was quite limited.  
The veteran did one exercise concerning the left hip, and 
then during the second one, he had to stop.  He was able to 
flex the left hip from 0 to 85 degrees, extend it from 0 to 
30, adduct it from 0 to 25, abduct it from 0 to 40, 
externally rotate it from 0 to 60, and internally rotate it 
from 0 to 35.  He appeared to ambulate without any 
difficulty.  

Diagnosis was episodes of bursitis in the left hip.  The 
veteran was only able to perform one additional flexion 
exercise from 0 to 50 degrees when the left hip suddenly 
popped very loudly and then the veteran could not perform any 
more due to severe pain.  He exhibited severe pain, moderate 
weakness, and moderate fatigability but no incoordination 
while doing so, but after that, he could not perform any more 
range of motion exercises.  The examiner commented that it 
was most likely that the veteran's left hip and leg problems 
were secondary to his lower back.  

The veteran underwent a VA examination in October 2003.  He 
complained of constant pain in his low back, 5-6 on a scale 
of 10, with flare-ups rising to 8 that occur weekly, lasting 
1.5 to 2 hours.  The discomfort was always in the low back 
location and left buttocks, and it had seemed to radiate 
upwards towards his left shoulder blade for the past several 
months.  He stated that it had clearly kept him from working 
and being employed.  He stated that several jobs had let him 
go from their employment, where they had reduced his hours to 
a point where it was costing him money to go to work.  

The veteran had left hip pain since approximately 2001.  He 
felt that it was secondary to his low back pain.  It was 
recently evaluated as left hip bursitis.  He complained of 
pain, 4 on a scale of 10, with flare-ups rising to 6-7, one 
episode every 6 months or so, lasting an hour or so.  He 
stated that because of the constant pain, it prevented him 
from performing safe lifting procedures.  It had adversely 
affected his back biomechanics as well.  He had been told 
that he was unemployable because of his left hip and low 
back, and was additionally turned down a position for 
sedentary type of work as a receptionist, advising him that 
they did not want to accept responsibility if he were to 
become further injured.  

The veteran stated that he had fractured his left great toe 
prior to entrance in the military.  He described a constant 
pain of 1 in his left great toe that could rise to 7 on a 
scale of 10, with 2 episodes per month, lasting approximately 
20 minutes.  Typical activities that created a flare-up were 
standing on his feet for greater than 2-3 hours without 
getting an opportunity to take a sit-down break.  He stated 
that getting off of his feet did entirely relieve the left 
great toe discomfort.  The veteran stated that his flat feet 
existed prior to service.  He indicated that he was pretty 
much asymptomatic regarding his flat feet.  

The veteran last worked  about 4 months ago, in a part-time 
position with a fast-food organization.  Examination showed 
that the veteran was in no acute distress.  He sat, stood, 
and walked with an erect posture, but seemed to be in a 
moderate amount of discomfort, and shifted his weight 
frequently in the chair.  Midway through the exam, he 
requested to be seated in a different chair that did not have 
such a low resting position in it.  That seemed to relieve 
some of his low back discomfort.  He also sat with his left 
leg extended at the hip for relief from the left hip 
discomfort.  

Regarding the low back, the veteran had extension 0 to 10 
degrees.  He was unable to press on beyond 10 degrees due to 
discomfort.  Forward flexion was 0 to 25 degrees.  The 
veteran was unable and unwilling to press on beyond because 
of discomfort.  Lateral bending to the right and left was 
equal bilaterally 0 to 20 degrees, limited by discomfort and 
stiffness.  Rotation to the right and left was limited from 0 
to 20 degrees, limited by stiffness and discomfort.  
Diagnoses were episodes of bursitis of the left hip; episodes 
of low back strain of musculoligamentous origin; degenerative 
disc disease with retrolisthesis of the L5-S1 level, and 
fracture of the left great toe, and bilateral pes planus, 
both existing prior to entry.  

The examiner commented that the veteran's spinal disc 
condition and mechanical low back pain seemed to be fairly 
significant.  He stated that he was unable to hold down a job 
because of the discomfort.  He has also been released from 
work on a number of occasions , or had his hours reduced, and 
those were all jobs that required some element of physical 
activity.  Therefore, his low back condition adversely 
affected his employability for physical types of employment.  
He stated that he also was uncomfortable in a seated position 
for a combination of the low back and left hip discomfort.  
The examiner commented that this would prevent his successful 
completion of a normal workday in a seated position unless 
the employer was willing to allow frequent breaks for 
ambulation and shifting of posture.  The examiner stated that 
the bursitis in the left hip seemed to bother the veteran 
quite a bit, but it was episodic, and he had flare-ups about 
twice a year, at which time he had restricted movement and 
discomfort in the left hip.  The examiner stated that it 
would therefore have an adverse affect on employability of a 
physical or labor type of position.  He also felt very 
uncomfortable in a seated position so it would adversely 
affect sedentary types of employment.  

Regarding DeLuca factors, the examiner stated that the 
veteran seemed to have a jerking type of movement or 
cogwheeling at the end of range of motion of the veteran's 
low back representing possible evidence of incoordination, or 
intolerance to the level of discomfort that was elicited 
through the exam process.  The veteran only opted to go 
through one cycle of exercises indicating either low exercise 
tolerance or excess fatigability.  However, there was no 
evidence of weakness with repetitive movement.  

The veteran underwent a VA examination in April 2004.  
Regarding his right hip, he described an intermittent pain of 
2-8 on a scale of 10, which was described as a stabbing type 
of pain right overlying the great trochanter, as well as 
weakness and stiffness, giving way, locking, and lack of 
endurance.  He stated that there were only a couple of weeks 
at which times it got to the 8 level.  He stated that he took 
Ibuprofen three times a day.  He denied specific flare-ups of 
his joint condition, but had had two episodes lasting 
approximately one week each where the pain went to 8.  He 
stated that he had acquired a cane for weight distribution 
sharing for his left hip.  The veteran was unemployed, and he 
stated that this was due to his back.  He stated that he last 
worked 1.5 years ago.  The right hip had had an adverse 
effect on his daily activities.  Examination showed that with 
the knee straight, flexion was 0-80 degrees, extension was 0-
15 degrees, flexion with the knee flexed was 0-120 degrees, 
adduction was 0-25 degrees, and abduction was 0-45 degrees.  
With the knee flexed, external rotation was 0-45 degrees, and 
internal rotation was 0-40 degrees.  There was point 
tenderness overlying the great trochanter of the right hip.  
Objective findings which included verbalization, identified 
painful movement in the direction of internal and external 
rotation, although these range of motions were equally full.  
There was no evidence of weakness, no evidence of excess 
fatigability, incoordination, lack of endurance, or loss in 
range of motion after repetitive use.  There was no apparent 
abnormal wear pattern to the footwear.  Diagnosis was 
bursitis of the left hip.  X-rays showed normal hips.  

The veteran underwent a VA examination in December 2004.  The 
veteran described a painful numbness in his left leg.  He 
stated that he had a throbbing pain in the left leg that 
followed distally from the left lower back area through the 
left buttocks, through the lateral thigh and then down the 
calf to the lateral ankle.  He stated that it was hard to 
bend to below the knee without having pain.  The examiner 
noted the veteran diagnosis of L4 radiculopathy at the VA 
Medical Center, but that the veteran had normal EMGs in 
December 2002.  He noted that if the veteran had an L4 
radiculopathy, the distribution of an L4 radiculopathy would 
radiate to the medial malleollus, not the lateral malleolus.  
He stated that if the veteran had an L4 radiculopathy, the 
knee jerk reflex would be modified, but the veteran had 
intact deep tendon reflexes.  

Examination showed that the veteran walked with an erect 
posture and an unimpaired gait.  No specific deformities were 
identified of either the musculoskeletal or the spinal 
system.  The veteran had intact deep tendon reflexes in the 
upper and lower extremities.  There was a subjective 
diminished sharp, dull perception on the lateral upper thigh, 
and the veteran described this sharp sensation in the lateral 
calf to be tickling rather than sharp.  He had full motor , 
neurosensory for the feet bilaterally.  Strength at the 
ankles was evaluated to be 4+/4+ and equal bilaterally for 
dorsiflexion and plantar flexion.  

Regarding the DeLuca factors, there were no objective 
findings of pain, weakness, excess fatigability, 
incoordination, lack of endurance, or loss in range of motion 
with repetitive use.  Diagnoses were insufficient clinical 
evidence to warrant a diagnosis of any acute, or chronic 
disorder, or residuals of the left leg, and intravertebral 
disc syndrome of the lumbosacral spine with left L4 
radiculopathy.  The examiner opined that the left 
radiculopathy was not related to the veteran's left hip 
condition.  He also opined that the left hip condition was 
not felt to be related to the radiculopathy that the veteran 
was experiencing down his left leg.  The examiner opined that 
the left L4 radiculopathy was not aggravated by the left hip 
bursitis.  

The veteran underwent a nerve conduction study in December 
2004.  The examiner commented that the electrophysiological 
studies of the left lower extremity were within normal limits 
and showed no evidence of a neuropathy or radiculopathy, and 
were similar to the EMG findings from December 2002.  

The veteran underwent a VA psychiatric examination in 
December 2004.  
Under Axis I, the examiner stated that the veteran did not 
have a condition or diagnosis.  Under Axis II, the examiner 
diagnosed the veteran with paranoid personality disorder.  
The examiner commented that the veteran was diagnosed as 
having an adjustment disorder while on active duty, which was 
related to conflicts with supervisors, but that since the 
stressor was resolved when the veteran left military duty, 
the adjustment disorders caused by that specific stressor was 
resolved.  The examiner commented that since the veteran had 
left military duty, he had had significant financial 
stressors, and those were the basis for the adjustment 
disorder with depressed mood as noted by an examiner in a 
February 2004 progress note.  

The examiner commented that the adjustment disorder was of 
mild nature and it was not unusual for those symptoms to come 
and go.  He stated that the veteran had very significant 
stressors which had occurred since left active duty related 
to finances.  The examiner commented that it was likely that 
the stressors were related to the veteran's service-connected 
physical condition, and the veteran's psychiatric response to 
those stressors had not been in marked excess of what would 
be expected from exposure to those stressors.  He showed mild 
symptoms of anxiety and depression during the interview.  The 
symptoms were consistent with the level of stressors that the 
veteran was experiencing and not in marked excess.  The 
veteran had not required psychiatric treatment.  The examiner 
concluded that the veteran's condition of adjustment disorder 
while on active duty resolved because the stressors of 
conflict with supervisors ended when he left active duty.  
The stressors that had occurred after service included 
finances and physical problems had not produced psychiatric 
symptoms, which were markedly in excess of what would be 
expected from the level of stressors he was having, and that 
therefore, no psychiatric diagnosis could be made.  


Analysis

I.  Service Connection Claims

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2004).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).


  Entitlement to service connection for a psychiatric 
disability.

It is initially noted that service connection for a 
personality disorder may not be established.  Congenital or 
developmental defects, refractive error of the eyes, and 
personality disorders, as such, are not diseases within the 
meaning of applicable legislation providing compensation 
benefits. 38 C.F.R. § 3.303(c).   Beno v. Principi, 3 Vet. 
App. 439 (1992)  

The relevant law and regulations require that there be a 
disability in order for service connection to be granted.  
Although the veteran was diagnosed with an adjustment 
disorder in service, he underwent two VA examinations since 
leaving service, and both times the examiners stated that the 
veteran did not have a psychiatric disability.  At the 
February 2002 VA examination, the examiner noted that the 
veteran's adjustment disorder was resolved.  He stated that 
the veteran had a GAF of 90 indicating that the adjustment 
disorder had resolved.  Similarly, at the December 2004 VA 
examination, the examiner stated that under Axis I, the 
veteran did not have a condition or diagnosis.  He provided 
reasoning for why he could not provide a diagnosis on Axis I.  
He stated that the veteran's adjustment disorder was of a 
mild nature and that it was not unusual for those symptoms to 
come and go.  

Because the veteran has not presented competent medical 
evidence of a current psychiatric disability, the claim must 
be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Even though 
he has a diagnosis of a personality disorder, as noted above, 
service connection can not be granted for a personality 
disorder.  38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. 
App. 439 (1992)  

With regard to the veteran's own contention that he has a 
psychiatric disorder related to service that developed in 
service, and has continued to the present day, the Court has 
made it clear that a layperson is not competent to provide 
evidence in matters requiring medical expertise. Espiritu v. 
Derwinski, 2 Vet. App. 492, 495-5 (1992).  The veteran is a 
layperson, and lacks the medical expertise for his opinion in 
this matter to be competent medical evidence.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a psychiatric disability, and 
therefore the provisions of § 5107(b) are not applicable, and 
the veteran's claim must be denied.









  Entitlement to service connection for a left leg 
disability, to include as secondary to the service-connected 
left hip disability.  

The evidence does not show that the veteran was seen for any 
problems regarding his left leg in service.  Although the 
veteran claims that he has a left leg disability that is 
secondary to his left hip disability, the evidence does not 
show that he has a left leg disability.  The evidence shows 
that he has radiculopathy in his left leg, but the veteran is 
already service-connected for a "low back disability with 
left leg radiculopathy."  

In addition to no treatment for any left leg disorders during 
service, the post-service medical records (both private and 
VA) only show treatment the veteran's service-connected 
radiculopathy.  They do not show treatment for any other left 
leg disorders.  At the veteran's April 2004 VA examination, 
the examiner stated that there was insufficient clinical 
evidence to warrant a diagnosis of any acute, or chronic 
disorder, or residuals of the left leg.  At a December 2004 
nerve conduction study, the examiner commented that the 
eloectrophysiological studies were within normal limits and 
showed no evidence of a neuropathy or radiculopathy of the 
left leg.  Accordingly, it must be concluded that the veteran 
does not have a current disability.  

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999); dismissed in part and vacated in part on 
other grounds; Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  Without evidence of a current disability, 
the veteran's claim must be denied on both a direct and 
secondary basis.  

Although the veteran claims that he has a current left leg 
disability that is related to his left hip disability, he is 
not a medical professional who can make such a determination.  
The veteran is competent to describe symptoms he had during 
service, but as a layperson, he is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim of service connection for a left leg disability, to 
include as secondary to the service-connected left hip 
disability, must be denied.  38 U.S.C.A §5107 (West 2002).


II.  Initial Rating Claims

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial ratings assigned for his low 
back, left toe, and left hip disabilities, as well as the 
initial rating assigned for the bilateral pes planus.  
Therefore, all of the evidence following the grant of service 
connection (not just the evidence showing the present level 
of disability) must be considered in evaluating the veteran's 
claim.  The RO did consider all of the evidence following the 
grant of service connection so the veteran's claim is in 
appropriate appellate status.  

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  


  Entitlement to a greater initial rating than 40 percent for 
a low back disability with left leg radiculopathy.

The schedular criteria by which back disorders are rated 
changed during the pendency of the veteran's appeal. See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293; See also 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(effective September 26, 2003), codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243.  Therefore, adjudication 
of the increased rating claim must include consideration of 
both the old and the new criteria.  VAOPGCPREC 7-2003.  This 
rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used. Id.  

The Board notes that the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change. See 
VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

The relevant diagnostic codes regarding the veteran's back 
under the old criteria are listed below:

To warrant a 40 percent rating for lumbosacral strain, 
objective evidence must show that the strain is severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2004).

If limitation of motion is severe, a 40 percent disability 
rating is warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2004).  A 50 percent rating requires unfavorable ankylosis 
of the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2004).

Regarding Diagnostic Code 5293 for intervertebral disc 
syndrome, a 40 percent disability evaluation is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  A 60 percent evaluation is 
warranted where the evidence demonstrates pronounced 
intervertebral disc syndrome manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71(a), Diagnostic Code 5293 (2004).  

In a December 1997 opinion, the General Counsel of the VA 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the lumbar 
vertebrae.  The General Counsel therefore concluded that 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under that Code. 
VAOPGCPREC 36-97.  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, even 
during flare-ups, weakened movement, excess fatigability, or 
incoordination should be noted.

Under the old diagnostic criteria, the veteran is not 
entitled to an increased initial rating from 40 percent for 
his low back disability.  He is not entitled to a higher 
rating under Diagnostic Code 5295 (for lumbosacral strain) or 
Diagnostic Code 5292 (for limitation of motion) as a 40 
percent rating is the highest rating allowed under those 
codes.  As the evidence does not show that the veteran has 
ankylosis of the lumbar spine, he is not entitled to a 50 
percent rating under Diagnostic Code 5289.  

The veteran is also not entitled to an increased rating to 60 
percent under Diagnostic Code 5293 for intervertebral disc 
syndrome.  In order for the veteran to be assigned a higher 
initial rating to 60 percent under Diagnostic Code 5293, the 
evidence must show persistent symptoms compatible with 
sciatic neuropathy with characteristic pain as well as 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  

Although the veteran has complained of pain radiating to his 
legs, and some muscle spasm was noted in the paraspinous 
muscles at the December 2002 VA examination, the veteran has 
not been hospitalized for his low back disability.  Also, the 
examiner noted that the veteran only had "mild" disc 
disease.  At the veteran's most recent VA examination in 
December 2004, the examiner questioned whether the veteran 
even had radiculopathy, noting symptoms the veteran should 
have had for such a diagnosis to be made.  Also, a nerve 
conduction study in December 2004 showed no evidence of a 
neuropathy or radiculopathy, and noted that the findings were 
similar to nerve conduction findings from December 2002.  
Based on the totality of the evidence, while the veteran has 
complained of radiating pain into his legs, and the evidence 
shows that the veteran might have symptoms compatible with 
sciatic neuropathy, the symptoms are not "persistent."  
Therefore, the veteran is not entitled to an initial rating 
of 60 percent under Diagnostic Code 5293.

The veteran's disability picture must also be examined with 
consideration of the Office of General Counsel opinion 
VAOPGCPREC 36-97.  In the January 2003 rating decision, when 
the veteran's rating was increased to 40 percent under 
Diagnostic Code 5293, 38 C.F.R. § 4.40 and 4.45 were 
specifically considered.  Therefore, even with pain on motion 
(even during flare-ups), weakened movement, excess 
fatigability, and incoordination considered, the veteran's 
disability is deemed not to be the equivalent of persistent 
findings compatible with sciatic neuropathy, absent ankle 
jerk, or other neurological findings reflective of pronounced 
intervertebral disc syndrome, such that it would warrant a 60 
percent rating for intervertebral disc syndrome.  VAOPGCPREC 
36-97.  Accordingly, the veteran is not entitled to a higher 
initial rating to 60 percent when his disability is rated 
under Diagnostic Code 5293.  

Under the new General Rating Formula for Diseases and 
Injuries of the Spine, for Diagnostic Codes 5235 to 5243 
(unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), a 50 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic codes 
5235 to 5243 (effective September 26, 2003).  

Note (1) under the general rating formula instructs to 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code. 

Note (2) under the general rating formula instructs that for 
VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. 

Under the Formula for Rating Intervertebral Disc Syndrome 
based on Incapacitating Episodes (for Diagnostic Code 5243), 
as in effect from September 26, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71(a), Diagnostic Code 5243 (effective 
September 26, 2003).  

Note (1) after the formula for rating intervertebral disc 
syndrome defines an "incapacitating episode" as "a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician."

The veteran is not entitled to an increased rating to 50 
percent under the aforementioned General Rating Formula for 
Diseases and Injuries of the Spine.  Specifically, the 
veteran does not have unfavorable ankylosis of the entire 
spine.  

The veteran is also not entitled to an increased rating to 
60 percent under the formula for Rating Invertebral Disc 
Syndrome based on Incapacitating Episodes.  The evidence 
does not show incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months to 
warrant a 60 percent rating.  

Next, it must be determined whether there are any associated 
objective neurological abnormalities can be rated separately 
pursuant to Note (1) under the General Rating Formula for 
Diseases and Injuries of the Spine.  In the present case, 
five Diagnostic Codes (8520, 8521, 8524, 8525, and 8526) 
afford a rating of 10 percent for mild neurological 
symptomatology.  All remaining potentially relevant Code 
sections provide only noncompensable evaluations.  Diagnostic 
Code 8520 is for the sciatic nerve, Diagnostic Code 8521 is 
for the external popliteal nerve (common peroneal), 
Diagnostic Code 8524 is for the interior popliteal nerve 
(tibial), Diagnostic Code 8525 is for the posterior tibial 
nerve, and Diagnostic Code 8526 is for the anterior crural 
nerve (femoral).  

The veteran is not entitled to a separate rating for mild 
neurological symptomatology.  Although the veteran has 
complained of pain into his legs, and has been diagnosed with 
degenerative disc disease and radiculopathy on occasions, the 
most recent VA examination questioned whether the veteran 
actually had a radiculopathy, noting symptoms the veteran 
should have had for such a diagnosis to be made.  Also, a 
nerve conduction study in December 2004 showed no evidence of 
a neuropathy or radiculopathy, and were similar to nerve 
conduction findings from December 2002.  

Thus, the veteran is not entitled to a separate 10 percent 
rating for associated objective neurological abnormalities 
pursuant to Note (1) under the General Rating Formula for 
Diseases and Injuries of the Spine.  

In conclusion, inasmuch as the preponderance of the evidence 
is against the veteran's claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107 (b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


  Entitlement to a greater initial rating than 10 percent for 
a left toe disability.

Under Diagnostic Code 5284, a 10 percent rating is warranted 
where the evidence indicates that the claimant suffers from a 
foot injury which is moderate.  A 20 percent rating is 
warranted when the evidence indicates the claimant suffers 
from a foot injury which is moderately severe.  A 30 percent 
rating is warranted when the evidence indicates the claimant 
suffers from a foot injury which is severe in degree.  In 
addition, the actual loss of use of the foot warrants a 40 
percent disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5284 (2004). 

The VA Office of the General Counsel issued an opinion 
wherein it was determined that Diagnostic Code 5284 for other 
foot injuries may involve limitation of motion and therefore 
require consideration under sections 38 C.F.R. § 4.40 and 
4.45.  See VAOPGCPREC 09-98 (August 14, 1998).  Therefore, to 
the extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

The veteran's left toe disability (labeled as a left great 
toe fracture) has been rated as 10 percent disabling under 
Diagnostic Code 5284.  Therefore, the question that must be 
answered to properly rate the veteran is whether he suffers 
from a moderate foot injury or a moderately severe foot 
injury.  If he suffers from a moderately severe foot injury, 
he would warrant an increased rating to 20 percent.  However, 
as will be described below, the evidence shows that the 
veteran's foot disability is moderate.

At the veteran's December 2002 VA examination, the veteran 
stated that there was pain in the left great toe once or 
twice a month.  There was tenderness in the joints of the 
left great toe, and the veteran winced when his toe was 
palpated.  At the veteran's October 2003 VA examination, he 
stated that there was pain in the left great toe of 1 out of 
10, that could rise to 7 out of 10, with 2 episodes per 
month, lasting approximately 20 minutes.  

While the veteran has complaints of pain of the left great 
toe, the veteran has not objectively exhibited any swelling, 
and there is no evidence of weakness and/or incoordination.  
Also, the examiner at the December 2002 VA examination 
described the left great toe symptoms as only 
"intermittent."  Finally, the veteran himself has stated 
that the pain in his left great toe is only 1 out of 10 most 
of the time, and that twice a month he has pain that rises to 
a 7 level.  

In sum, the evidence as a whole demonstrates the veteran's 
left toe disorder produces no more than moderate disability 
and, as such, is ratable at no more than 10 percent under 
Diagnostic Code 5284.  The veteran's complaints of pain, 
including his complaints of pain during flare-ups, were 
considered in the veteran's 10 percent rating.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).  However, as the veteran's 
left toe disability is not objectively shown to result in 
moderately severe functional impairment, including impairment 
attributable to pain on use, an increased initial rating for 
the veteran's residuals of a left great toe fracture under 38 
C.F.R. §§ 4.40, 4.45 is not warranted.

As the disability picture does not more nearly approximate 
the criteria required for assignment of the next higher 
rating of 20 percent, a rating in excess of 10 percent for 
the veteran's left foot disability is not warranted. 38 
C.F.R. §4.7 (2004).  There is not an approximate balance of 
positive and negative evidence regarding the issue on appeal, 
so as to warrant application of the doctrine of benefit of 
doubt.   38 U.S.C.A. §§ 1155 (West 2002)


  Entitlement to a greater initial rating than 10 percent for 
bilateral pes planus.

When there is pronounced acquired flatfoot with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, a 50 percent rating is applied if such 
condition is bilateral, and a 30 percent rating is assigned 
if the condition is unilateral.  When there is severe 
acquired flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, then a 30 percent rating is assigned when the 
condition is bilateral, and a 20 percent rating is assigned 
if the condition is unilateral.  When there is moderate 
acquired flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, either bilateral, or 
unilateral, then a 10 percent rating is assigned.  38 C.F.R. 
§  4.71 (a), Diagnostic Code 5276 (2004).

The veteran is service-connected for bilateral pes planus, 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71(a), 
Diagnostic Code 5276, for acquired flatfoot.  In order for 
the veteran to obtain a higher rating of 30 percent under 
Diagnostic Code 5276, the evidence must show that there is 
severe acquired flatfoot with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  As will be discussed below, the 
evidence shows that the veteran is not entitled to an 
increased rating to 30 percent.  

There have not been findings to indicate that the veteran has 
anything other than "moderate" flatfoot to warrant his 
current 10 percent rating.  At the December 2002 VA 
examination, there was no discomfort in the arch, and no 
discomfort in the right foot.  The examiner stated that the 
veteran's pes planus was asymptomatic now that the veteran 
was not wearing combat boots.  At the veteran's January 2003 
VA examination, the examiner stated that the veteran only had 
"mild" pes planus, and his feet were supple.  At the 
veteran's October 2003 VA examination, he stated that his 
feet were pretty much asymptomatic regarding the feet.  As 
the disability picture does not more nearly approximate the 
criteria required for a 30 percent rating, 38 C.F.R. § 4.7 is 
not applicable. 

The veteran is not entitled to an increased rating under 
other Diagnostic Codes pertaining to the foot.  The evidence 
does not show findings of claw foot or malunion or nonunion 
of the tarsal or metatarsal bones such that consideration of 
the veteran's disability under diagnostic codes 5278 or 5283 
would be applicable.  

The rating criteria in Diagnostic Code 5276 do not include 
loss of range of motion, and the disability does not involve 
the ankle.  Therefore, sections 4.40 and 4.45, with respect 
to pain on motion, are not applicable. See Johnson v. Brown, 
9 Vet.App. 7, 11 (1996). While there is evidence of some pain 
on use, this pain is expressly considered by the Code under 
which the veteran is currently rated.  Thus, the Board finds 
that 38 C.F.R. §§ 4.40 and 4.45 do not provide a basis for a 
higher rating in this case.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for an increased initial rating greater than 10 percent 
for bilateral pes planus must be denied.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990)


  Entitlement to a greater initial rating than 20 percent for 
a left hip disability.

The veteran's left hip disability is rated under Diagnostic 
Code 5019 for bursitis.  The diseases under Diagnostic Codes 
5013 through 5024 are to be rated on limitation of motion of 
affected parts, as arthritis, degenerative.  

The limitation of motion codes for the hip are described 
below:

Diagnostic Code 5250 addresses ankylosis of the hip.  When 
ankylosis is unfavorable, extremely unfavorable ankylosis, 
the foot not reaching the ground, then a 90 percent rating is 
applicable.  When ankylosis is intermediate, then a 70 
percent rating is applicable.  When ankylosis is favorable, 
in flexion at an angle between 20 degrees and 40 degrees, and 
slight adduction or abduction, then a 60 percent rating is 
applicable.  

Diagnostic Code 5251 addresses limitation of extension of the 
thigh.  When extension is limited to 5 degrees, then a 10 
percent rating is assigned.  

Diagnostic Code 5252 addresses limitation of flexion of the 
thigh.  When flexion is limited to 10 degrees, then a 40 
percent rating is assigned.  When flexion is limited to 20 
degrees, then a 30 percent rating is assigned.  When flexion 
is limited to 30 degrees, then a 20 percent rating is 
assigned.  When flexion is limited to 45 degrees, then a 10 
percent rating is assigned.  

Diagnostic Code 5253 addresses impairment of the thigh.  When 
there is limitation of abduction, and motion lost beyond 10 
degrees, then a 10 percent rating is assigned.  When there is 
limitation of adduction of, cannot cross legs, then a 10 
percent rating is assigned.  When there is limitation of 
rotation of the thigh, and the veteran cannot toe-out more 
than 15 degrees, then a 10 percent rating is assigned.  

The standard ranges of motion of the hip are zero degrees 
extension, 125 degrees flexion, and 45 degrees abduction. 38 
C.F.R. § 4.71, Plate II.

An 80 percent rating is assigned for a flail joint of the hip 
under Diagnostic Code 5254.

When there is fracture of the shaft or anatomical neck of the 
femur, with nonunion, with loose motion (spiral or oblique 
fracture), then a 60 percent rating is assigned.  When there 
is fracture of the surgical neck of the femur, with false 
joint, then a 60 percent rating is assigned.  When there is 
malunion of the femur with a marked hip disability, then a 30 
percent rating is assigned.  When there is malunion of the 
femur with a moderate hip disability, then a 20 percent 
rating is assigned.  When there is malunion of the femur with 
a slight hip disability, then a 10 percent rating is 
assigned.38 C.F.R. § 4.71 (a), Diagnostic Code 5255 (2003).  

As noted above, the veteran's disability is rated under 
bursitis, which is to be rated on limitation of motion of 
affected parts.  Regarding the limitation of motion codes for 
the hip (Diagnostic Codes 5250-5255), Diagnostic Code 5250 is 
not for application since the evidence does not show 
ankylosis of the hip.  Diagnostic Codes 5251 and 5253 are not 
for application, since 10 percent is the highest rating under 
those codes, and the veteran's current rating is already 20 
percent.  Diagnostic Codes 5254 and 5255 are not for 
application since the evidence does not show a flail joint or 
malunion of the hip.  

Accordingly, the only Diagnostic Code for application under 
limitation of motion of the hip is Diagnostic Code 5252, 
which requires flexion of the thigh limited to 20 degrees in 
order to receive a higher rating of 30 percent.  At the 
veteran's April 2003 VA examination, he had flexion to 85 
degrees, which is not even limitation enough for a 10 percent 
rating.  However, the examiner stated that after performing a 
flexion exercise, the veteran could not perform any more 
exercises due to severe pain.  Also, at the veteran's October 
2003 VA examination, he stated that he had flare-ups every 6 
months or so.  Based on the veteran's complaints, and the 
objective showing of pain on motion, the RO granted an 
increased rating for the veteran's left hip to 20 percent.  
Thus, it is determined that the factors considered in DeLuca 
(pain on motion, weakness, excess fatigability, and 
incoordination) including pain upon flare-ups, have already 
been considered in the veteran's 20 percent rating.  These 
factors have already been taken into account in the veteran's 
20 percent rating, and flexion is deemed limited to 30 
degrees based on the aforementioned DeLuca factors.  

Considering the veteran's limitation of flexion was so good 
at 85 degrees, even when the DeLuca factors are considered, 
including pain upon flare-ups, the veteran is not entitled to 
a higher initial rating than 20 percent for his bursitis of 
the left hip.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the claim for an increased initial rating 
greater than 20 percent for bursitis of the left hip must be 
denied.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990)

This case (including the veteran's low back, left toe, and 
pes planus disabilities ) do not present such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  

In reaching the aforementioned determinations, consideration 
has been given to the provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
Specifically, the RO ordered special examinations to 
determine the veteran's current level of disability.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.  


III.  Entitlement to a TDIU.

In a January 2002 TDIU application, the veteran wrote that he 
became too disabled to work in December 2001.  

At the veteran's December 2002 VA examination, the veteran 
stated that he was unemployed and had been unable to find 
work since April due to what he says were back problems.  He 
was doing some part-time security work.  

At the veteran's October 2003 VA examination, he stated that 
he had been let go from several jobs where they had reduced 
his hours to a point where it was costing him money to go to 
work.  The examiner noted that the veteran had been released 
from work on a number of occasions, or had his hours reduced, 
and those were all jobs that required some element of 
physical activity, and that therefore, the veteran's low back 
condition affected his employability for physical types of 
employment.  The examiner noted that since the veteran felt 
very uncomfortable in a seated position so it would adversely 
affect sedentary types of employment.  

Social Security Administration (SSA) records show that the 
veteran was denied disability benefits in a December 2003 
decision for "minimal disc protrusion LS spine" and "left 
hip bursitis."  The examiner wrote that the veteran's left 
toe fracture and left femur fracture had healed.  The 
examiner commented that imaging studies of the veteran's back 
indicated minimal protrusion and degeneration.  He stated 
that although the veteran might have pain, he was not 
neurologically compromised.  

In an April 2004 TDIU application, the veteran wrote that he 
became too disabled to work in December 2001.  He wrote that 
he had worked for Boston Market for 16 hours a week from June 
to July 2003, had worked for ThermalGard Windows for 25 hours 
a week from April to June 2002, and for USAF from April 2000 
to December 2001 for 40+ hours a week.

In the veteran's April 2005 TDIU claim, he stated that he 
became too disabled to work in December 2002, and that 
occupation during that year was with USAF in munitions.  He 
wrote that he expected to receive disability retirement 
benefits.  He indicated that he had tried to work in 2003 
with Ace Rent to Own, Applebee's, and at a furniture store.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2004).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b) (2004)

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor. 38 C.F.R. § 3.341 (2004).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating. 38 C.F.R. § 4.19 (2004).

The veteran is service-connected for four disabilities: low 
back disability with left leg radiculopathy (rated as 40 
percent disabling); left toe disability (rated as 10 percent 
disabling); bilateral pes planus (rated as 10 percent 
disabling); and a left hip disability (rated as 20 percent 
disabling).  Considering that the veteran has one disability 
rated as 40 percent disabling, and a combined 70 percent 
rating, he satisfies the percentage rating standards for 
individual unemployability benefits.  

Even though the veteran meets the aforementioned percentage 
requirements, the evidence must show that the veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991).  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran's service-connected disabilities clearly affect 
his employability to some degree.  At the veteran's October 
2003 VA examination, the examiner commented that the 
veteran's low back condition affected his employability for 
physical types of employment.  While the examiner noted that 
the veteran's back condition would adversely affect sedentary 
types of employment, the examiner did not state that the 
veteran could not perform sedentary types of employment.  
Furthermore, it is noted that the veteran was denied 
disability benefits by the SSA in December 2003.  

There is no medical opinion that the veteran is unable to 
work due only to his service-connected disabilities, and the 
evidence does not show that the veteran has sought vocational 
rehabilitation.  There is no probative evidence in the record 
to suggest that the veteran is incapable of performing 
sedentary work or other forms of similar work, due solely to 
the established service-connected disabilities.  While his 
service-connected disabilities may limit him when performing 
some forms of work, it does not prevent all substantially 
gainful employment for which he is qualified by reason of his 
education and work experience.  As a result, the Board finds 
that the criteria for a TDIU rating are not met.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a TDIU rating must be denied. 38 U.S.C.A. § 
5107(b); Gilbert, supra.  


ORDER

Entitlement to service connection for a left leg disability, 
to include as secondary to the service-connected left hip 
disability is denied.

Entitlement to service connection for a psychiatric 
disability is denied.  

The initial 40 percent rating for a low back disability with 
left leg radiculopathy was proper and is maintained.  

The initial 20 percent rating for bursitis of the left hip 
was proper and is maintained.  

The initial 10 percent rating for bilateral pes planus was 
proper and is maintained.  

The initial 10 percent rating for a left toe disability was 
proper and is maintained.  

Entitlement to a TDIU is denied.  





	                     
______________________________________________
G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


